Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further review of Applicant's arguments and amendment, the prior art made of record does not teach or suggest a method of verifying image quality of a substrate in an additive manufacturing system comprising printing a layer of an object on the substrate from a three-dimensional model of the object, where printing a layer includes applying wetting and powder material and capturing an image of the printed layer of the object before the substrate is placed on a part stack.
Larsen et al (US patent 9,550,349) discloses an additive manufacturing system that comprises printing a layer of an object from a three-dimensional model of the object. Larsen does not teach or suggest a method of verifying image quality of a substrate in an additive manufacturing system comprising printing a layer of an object on the substrate from a three-
Prinz et al (US Patent 5,301,863) discloses a system and method for manufacturing an article that is formed by the incremental buildup of layers on a work surface contains a material deposition station to deposit the layers. Prinz does not teach or suggest a method of verifying image quality of a substrate in an additive manufacturing system comprising printing a layer of an object on the substrate from a three-dimensional model of the object, where printing a layer includes applying wetting and powder material and capturing an image of the printed layer of the object before the substrate is placed on a part stack.
Peek (US 2016/0283833) discloses a technique for monitoring a 3D printer during the performance of a print job comprising capturing an image of the printed object and comparing the captured image of the printed object with a predetermined pattern. Peek does not teach or suggest a method of verifying image quality of a substrate in an additive manufacturing system comprising printing a layer of an object on the substrate from a three-dimensional model of the object, where printing a layer includes applying wetting and powder material and capturing an image of the printed layer of the object before the substrate is placed on a part stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746